WEBEB, J.
Delta Land & Water Company and H. B. Prout, respondents herein, have interposed a motion .to dismiss the appeal of plaintiff, the appellant, for the reason that the notice of appeal was served neither upon A. M. McPherson, one of the defendants, nor upon his attorney.
In the district court the Delta Land & Water Company demanded security for costs on the ground that the plaintiff was a nonresident of the state of Utah. This motion was made after the case had been removed to the federal court and by that court remanded to the state court in which the action was instituted, and a year after the defendants had filed their answer. The bond not being furnished, a motion was made to dismiss the suit. Plaintiff’s counsel was not present in court when the motion was submitted, but submitted the question upon a letter furnished court and counsel. The letter made reference to matters appearing of rec*139ord, to tbe authority of Sciutti v. U. P. Coal Co., 30 Utah, 462, 85 Pac. 1011, 8 Ann. Cas. 942, and contended that defendant bad waived the right to demand security for costs. Plaintiff also requested opportunity to give security in the event the court was against plaintiff on the question of waiver. Subsequently the court entered an order sustaining the motion and dismissed the action. The notice of appeal is addressed to the three defendants, and was served upon William Story, Jr., who acknowledged service of the same as “attorney for the defendants.” At that time B. S. Crow, Esq., was attorney of record for McPherson, Mr. Story having previously withdrawn as attorney for McPherson, such notice having been filed with the clerk and served upon plaintiff’s counsel. Mr. Story has filed his affidavit to the effect that his acceptance of service on behalf of all the defendants was an inadvertence on his part. No doubt the acceptance of service occurred as. Mr. Story states.
The statute provides that an appeal to the Supreme Court shall be upon the record made in the district court. A new record cannot be made here. Assuming that 1 the record has been corrected and that McPherson is not a party to this appeal, it becomes necessary to inquire whether McPherson is a necessary party to the appeal without whose presence this court is without jurisdiction in the premises. McPherson did not join in the motion for security for costs. He did not demand a cost bond, and by his inaction he waived it. He made no motion for dismissal. 2 The demand for costs and the motion to dismiss were made by the Delta Land & Water Company alone. When the district court dismissed the suit as to all defendants, including McPherson, the action was wholly gratuitous so far as McPherson was concerned. It was without foundation and as to McPherson a nullity. It was not merely an error, because nothing had been put in motion to invoke the court’s judgment in favor of McPherson. Evidently McPherson was satisfied not to have a cost bond. Now, what difference does it make to the Delta Land & Water Company whether he is furnished a cost bond or not 1 True, the 3,4 statute says that, if a bond be not furnished when duly *140requested by defendant, where plaintiff is a nonresident of tbe state, the action may, on motion be dismissed. Being remedial, the statute must be liberally construed. West Mountain Lime & Stone Co. v. Danly et al., 38 Utah, 218, 111 Pac. 647. To illustrate: Suppose there are four defendants in a suit, two of them demanding a cost bond, but which the nonresident plaintiff fails and refuses to furnish, and that these two make a proper and timely motion for a dismissal of the ease. Need the other two defendants join in the motion? And suppose they say they do not desire security for costs; that they object to a dismissal and plead that they desire the case tried on its merits. Would the suit be dismissed as to all defendants, and over the protests of the two who object to its dismissal? And on appeal would these protesting defendants be necessary parties? We cannot construe the statute as meaning that the dismissal must apply to all defendants, including those who are not demanding security and who, by their nonaetion, manifest their intent to waive a bond for costs.
In Badertscher v. Independent Ice Co. et al., 55 Utah 100, 184 Pac. 181, a motion for nonsuit by the Independent Ice Co. was granted, and that of its codefendant, the Wasatch Coal Company, was denied, and the trial proceeded against the coal company alone. On appeal from a judgment against it, the coal company failed to serve notice of appeal on the ice company. The plaintiff filed a -motion to dismiss the coal company’s appeal claiming the ice company to be an adverse party, and hence a necessary party to the appeal. It was held by this court that the contention of plaintiff in that case was without merit.
The Utah cases in which appeals were dismissed because of nonservice of notice of appeal on codefendants are mentioned and distinguished in Badertscher v. Independent Ice Co., supra. All those cases are distinguishable from the instant case. The test is—
“That the omitted party must be -affected by a modification or reversal of the judgment appealed from. If a party would not he affected he is not a necessary party, and hence to omit to serve *141him with notice of appeal * * * is not fatal to the appeal.” Langton L. & C. Co. v. Peery, 48 Utah, 112, 159 Pac. 49.
Not baving joined in the demand for security, McPherson would not be affected by a reversal of the judgment of dismissal, and hence the omission to serve him with 5 notice of appeal is not fatal to this appeal.
The motion to dismiss the appeal is therefore denied.
The facts presented on this appeal are identical with those in Forbes v. Delta Land & Water Co., 57 Utah 200, 193 Pac. 1097. On authority of that case it is therefore ordered that the judgment of dismissal be vacated, and the cause remanded to the district court, with directions that plaintiff be ordered and required to furnish security for costs in favor of those defendants who have demanded or may demand the same, and that said bond be furnished within 30 days after notice of such requirement, and in ease plaintiff fails to furnish bond as required the district court shall dismiss plaintiff’s action as to all defendants who demanded security for costs, and that such dismissal be without prejudice; parties to this action to each pay one-half of costs' on appeal.
CORFMAN, C. J., and THURMAN and FRICK, JJ., concur.